Decision, handed down March 5, 1941 [ante, p. 1018], corrected to read, as *1026follows: This is an appeal by the defendant from a judgment in favor of the plaintiff upon a directed verdict. The first cause of action was for $1,000 for accidental death under an ordinary life insurance policy with double indemnity. The second cause of action was for $5,000 upon an ordinary insurance policy to which suicide would have been a good defense, and the third cause of action was for $90, double indemnity, for accidental death under an industrial policy. The defendant had paid $1,000 on the first cause of action and $90 on the second [third] cause of action. The second cause of action the defendant defended under the clause “ if the insured within two years from the date of issue hereof dies by his own hand or act, whether sane or insane, the liability of the company hereunder shall be limited to an amount equal to the premiums which they have received without interest.” The plaintiff had the burden of proof under the first and third causes of action and the defendant had the burden of proof under the second cause of action. At the end of the whole evidence the court directed a verdict in favor of the plaintiff and against the defendant on all causes of action upon the theory that the presumption against suicide had not been overcome by the evidence of the defendant. Judgments unanimously affirmed, with one bill of costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ.